DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment filed on 29 June 2022 has been entered. Claims 1, 3, 9, and 11 are amended. Claims 2, 10, and 12-14 have been canceled. Claims 1, 3-9, 10, and 11 are pending. 

Applicant’s arguments, filed 29 June 2022, with respect to the rejection(s) of Claims 1-6 and 8-14 under 35 U.S.C. §102(a)(1) as being anticipated by Zien (EP 2495403), machine translation have been fully considered and are persuasive.  
Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kagan (US 20050000959) which teaches a core configured to heat using self-heating of the core by supply of an alternating current to the electromagnetic coil.
Applicant’s arguments with respect to the above rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zien (EP 2495403) with reference made to Espacenet machine translation in view of Kagan (US 20050000959).
Claim 1 recites “a stator blade heating system.” Zien teaches such a stator blade heating system, as will be shown.
Zien teaches (Figs. 1 and 2) a stator blade heating system for heating a hollow stator blade of a steam turbine, the stator blade heating system comprising: an electromagnetic coil (6) disposed within a hollow portion (see paragraph 0010) of the stator blade (4); and a heating device electrically connected to the electromagnetic coil and capable of supplying an alternating current to the electromagnetic coil (see paragraph 0022 and 0025), and a core (annotated A) disposed within the hollow portion of the stator blade and wound with the electromagnetic coil.
However, Zien does not teach the core being configured to heat the stator blade from an inside of the stator blade using self-heating of the core by supply of an alternating current to the electromagnetic coil.
Kagan teaches (Figs. 1a, 1b) a heating system comprising an electromagnetic coil (20) and a heating device electrically connected to the electromagnetic coil and capable of supplying an alternating current to the electromagnetic coil (see paragraph 0124), a core (22) disposed within the hollow portion of the stator blade and wound with the electromagnetic coil, the core being configured to heat using self-heating of the core by supply of an alternating current to the electromagnetic coil (see paragraph 0074). Kagan further teaches “Eddy currents are favored in core 22 to significantly improve the overall inductive heating efficiency” (see paragraph 0074). 
Therefore, it would have been obvious for a person having ordinary skill in the art to apply the teachings of the heating system of Kagan to the heating system of Zien to have the core being configured to heat the stator blade from an inside of the stator blade using self-heating of the core by supply of an alternating current to the electromagnetic coil, as both references and applicant’s invention are directed to induction heating systems with a coil wound around a core. Doing so would improve heating efficiency, as recognized by Kagan.

    PNG
    media_image1.png
    767
    362
    media_image1.png
    Greyscale

Zien Annotated Fig. A
Regarding Claim 3, modified Zien teaches (Figs. 1 and 2, annotated Fig. 2) the stator blade heating system according to claim 1, wherein the core is disposed at a position of an outer end portion in a radial direction of the steam turbine in the stator blade (see Figs. 1 and 2).
Regarding Claim 4, modified Zien teaches (Figs. 1 and 2, annotated Fig. 2) the stator blade heating system according to claim 1, further comprising: a regulator (see paragraph 0025) that regulates output of the alternating current of the heating device; and a temperature sensor (see paragraph 0025) that detects a temperature of the stator blade, wherein the regulator is configured to regulate the output of the heating device on a basis of the temperature detected by the temperature sensor (see paragraph 0025).
Regarding Claim 5, modified Zien teaches (Figs. 1 and 2, annotated Fig. 2) the stator blade heating system according to claim 4, wherein the regulator is configured to perform feedback control of the output of the heating device such that the temperature detected by the temperature sensor is within a predetermined range.
Regarding Claim 6, modified Zien teaches (Figs. 1 and 2, annotated Fig. 2) the stator blade heating system according to claim 4, wherein the regulator is configured to stop the output of the heating device when the temperature detected by the temperature sensor exceeds a threshold value set in advance (see paragraph 0025).
Regarding Claim 8, modified Zien teaches (Figs. 1 and 2, annotated Fig. 2) a steam turbine comprising the stator blade heating system according to claim 1 (see paragraph 0001).

Regarding Claim 9, modified Zien teaches (Figs. 1 and 2, annotated Fig. 2) a stator blade segment being one of a plurality of structures into which an annular nozzle diaphragm is divided in the circumferential direction, the annular nozzle diaphragm being formed by coupling a plurality of hollow stator blades arranged in a circumferential direction (see paragraph 0009), the stator blade segment comprising: an electromagnetic coil (6) disposed within a hollow portion of the stator blade, the electromagnetic coil being electrically connectable to a heating device configured to output an alternating current (see paragraph 0022 and 0025) , and a core (annotated A) disposed within the hollow portion of the stator blade and wound with the electromagnetic coil.
However, Zien does not teach the core being configured to heat the stator blade from an inside of the stator blade using self-heating of the core by supply of an alternating current to the electromagnetic coil.
Kagan teaches (Figs. 1a, 1b) a heating system comprising an electromagnetic coil (20) and a heating device electrically connected to the electromagnetic coil and capable of supplying an alternating current to the electromagnetic coil (see paragraph 0124), a core (22) disposed within the hollow portion of the stator blade and wound with the electromagnetic coil, the core being configured to heat using self-heating of the core by supply of an alternating current to the electromagnetic coil (see paragraph 0074). Kagan further teaches “Eddy currents are favored in core 22 to significantly improve the overall inductive heating efficiency” (see paragraph 0074). 
Therefore, it would have been obvious for a person having ordinary skill in the art to apply the teachings of the heating system of Kagan to the heating system of Zien to have the core being configured to heat the stator blade from an inside of the stator blade using self-heating of the core by supply of an alternating current to the electromagnetic coil, as both references and applicant’s invention are directed to induction heating systems with a coil wound around a core. Doing so would improve heating efficiency, as recognized by Kagan.
Regarding Claim 11, modified Zien teaches (Figs. 1 and 2, annotated Fig. 2) the stator blade segment according to claim 9, wherein the core is disposed at a position of an outer circumferential side end portion in the stator blade (see Figs. 1 and 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zien in view of Sykes et al. (hereafter Sykes – US 20170101899).
Regarding Claim 7, modified Zien teaches (Figs. 1 and 2, annotated Fig. 2) the stator blade heating system according to claim 4. 
However, Zien does not teach wherein the temperature sensor is a thermocouple, the thermocouple being attached on an inner surface of the stator blade.
Zykes teaches a steam turbine heating system using coils (332), having a regulator pass alternating current through the coils, and a temperature sensor being a thermocouple for controlling the heating (see paragraph 0028).
MPEP 2143 I. B. teaches the Simple substitution of one known element for another to obtain predictable results is obvious if there is (1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; (2) a finding that the substituted components and their functions were known in the art; (3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable. 
In this case, modified Zien teaches stator blade heating system which differs from the claimed device by the substitution of the temperature sensor of Zien with a thermocouple. Zykes teaches it is known in the art to provide an airfoil for a gas turbine having a composite material fairing with a metallic material structural member. Zykes also teaches that the substituted thermocouple would serve the same function as a temperature sensor. One of ordinary skill in the art would have been able to substitute the temperature sensor in Zien with a thermocouple, in light of Zykes, since a thermocouple is known to perform the same function as a temperature sensor, as both references are directed to systems for heating steam turbines with coils. Furthermore, it would have been obvious to place the thermocouple inside the vane with the coils in order to measure the temperature and protect the thermocouple. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BUI whose telephone number is (571) 272-0685.  The examiner can normally be reached on 7:30 AM - 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANDREW THANH BUI/Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUSTIN D SEABE/Primary Examiner, Art Unit 3745